UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-7519


JAVAN MOORE,

                   Plaintiff - Appellant,

             v.

JOHN DOE, unknown employee of the South Carolina Department
of Corrections,

                   Defendant – Appellee,

             and

DEPARTMENT OF CORRECTIONS,

                   Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.     Margaret B. Seymour, District
Judge. (4:06-cv-03167-MBS)


Submitted:    July 30, 2009                   Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Javan Moore, Appellant Pro Se. Bradford Cary Andrews, Samuel F.
Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Javan    Moore   appeals       the   district    court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983    (2006)    complaint.       We   have

reviewed the record and find no reversible error.                 Accordingly,

we   affirm     for   the    reasons   stated      by   the   district     court.

Moore v. Doe, No. 4:06-cv-03167-MBS (D.S.C. July 21, 2008).                      We

deny Moore’s motion to appoint counsel.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         2